Citation Nr: 0433817	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  02-01 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. Coppola




INTRODUCTION

The veteran served on active duty from September 1969 to 
March 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Detroit, Michigan 
Department of Veterans Affairs (VA) Regional Office (RO).  

The veteran provided oral testimony before the undersigned 
Veterans Law Judge at the RO in August 2004, a transcript of 
which has been associated with the claims file.


FINDINGS OF FACT

1.  The record does not establish that the veteran engaged in 
combat in service and the record does not include credible 
supporting evidence that the claimed in-service stressors 
occurred.  

2.  The veteran's statements and testimony regarding his 
alleged stressors during active service are vague and 
inconsistent, and are therefore not credible.  

3.  The diagnosis of PTSD is not based on any verified, 
credible stressor from the veteran's active service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim for VA 
benefits and that the VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

In the instant case, the agency of original jurisdiction 
provided the veteran the VCAA notification requirements in 
March 2001, which was subsequent to the initial rating 
decision.  The RO notified the veteran of the evidence and 
information necessary to substantiate a claim in the March 
2001 notification letter.  Although the VCAA notice was 
issued subsequent to the initial rating decision, the Board 
finds that this will result in prejudicial error in this 
case.  

The RO notified the veteran of why he was not entitled to 
service connection for post traumatic stress disorder in the 
July 2000 and August 2002 rating decisions.  Additionally, 
the RO notified veteran the reasons why he was not entitled 
to service connection in the January 2002 statement of the 
case and the August 2002 supplemental statement of the case.  
The RO provided the veteran the laws and regulations 
pertaining to entitlement to the benefit sought, and included 
a detailed explanation as to why the veteran had no 
entitlement under the applicable laws and regulations based 
on the evidence provided.  The duty to notify the veteran has 
been satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case the evidence includes the post-service VA 
and private medical treatment records, which include 
diagnoses of post traumatic stress disorder.  The evidence 
also includes a statement from a fellow comrade and the 
veteran's parents, and also a clinical statement from a VA 
social worker and the veteran's treating psychiatrist.  The 
veteran specifically waived initial RO consideration of this 
evidence.  The veteran has submitted stressor statements in 
support of his claim and he has provided personal hearing 
testimony.  

The Board notes that a request of verification of the 
veteran's reported stressors was sent to the USASCRUR in 
February 2002.  See M21-1, Part III, para. 5.14b(4)(a).  

In November 2002 USASCRUR provided the Operational Reports 
submitted by the 46th Engineering Battalion for the time 
period from May 1970 through April 1971.  These records do 
not corroborate the alleged in-service stressors.  In fact, 
these records contradict several of the veteran's claimed 
stressors.  

As will be discussed below, the veteran's stressor accounts 
are vague and inconsistent in nature, and therefore lack 
merit.  He did not or could not provide names of the people 
allegedly involved in his stressors, in spite of the fact 
that one friend in his unit was allegedly killed during an 
ambush.  The specific events regarding his most significant 
alleged stressors, i.e., his friend "Jim" being killed the 
double-decker bus accident and the enemy attacks while 
performing perimeter duty, are inconsistent when comparing 
his numerous statements.  They also lack any sort of detail 
that could reasonably be verified.  

Therefore, the veteran has not provided sufficient 
information for which verification could be conducted.  See 
M21-1, Part III, para. 5.14b(4)(a).  Furthermore, because his 
stressor accounts clearly lack merit due to their vagueness 
and inconsistency, there is no further duty to assist with 
respect to verifying such stressors.  38 C.F.R. 
§ 3.159(d)(2).  

Regardless, even if there were such a requirement, the Board 
is of the opinion that there is no reasonable possibility 
that advising the veteran of such a statement(s) could 
substantiate his claim in this instance, as there is already 
sufficient evidence on file establishing that the veteran's 
own accounts of his stressors are not credible.  Because of 
the lack of credibility of the veteran's stressor accounts, 
his claim lacks merit and therefore does not warrant 
additional assistance, such as providing additional notice 
concerning his claim or undertaking additional stressor 
development.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the service connection issue is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  


Factual Background

The veteran's DD Form 214 reflects that his period of active 
duty included one year, one month and thirteen days of 
foreign and/or sea service.  His awards and commendations 
include the Vietnam Service Medal and the Vietnam Campaign 
Medal.  There are no combat awards or decorations reported.  
His military occupational specialty was reported as heavy 
truck driver.  It shows that his last duty assignment in 
Vietnam was with Company A, 46th Engineering Battalion.  
His service personnel records show he served in Vietnam from 
approximately February 6, 1970 to March 13, 1971.  

Service medical records document no psychiatric diagnosis.  
These records contain no evidence showing the veteran 
sustained or had been treated for a gunshot wound.  They also 
do not show he sustained a stab wound to the thigh.  On 
separation medical examination in March 1971, psychiatric 
examination was normal.  The upper and lower extremities and 
the musculoskeletal system were normal.  There were no scars 
listed.  On the report the veteran wrote: "I'm in good 
health!"  He signed this statement and he stated that he 
reviewed his health records.  

The evidence does not show a diagnosis of a psychosis during 
the initial post-service year.  

The veteran filed his claim for service connection in 
December 1999.  

The RO obtained multiple private medical treatment records 
dated from 1973 to 1999, which include inpatient and 
outpatient treatment records.  The RO also obtained VA 
hospitalization records dated from Medical history 2000 to 
June 2000.  These records do not show a diagnosis of post 
traumatic stress disorder.  They show a diagnosis of severe 
bipolar disorder with psychosis in February 1997.  They also 
include a diagnosis of major depression.  The veteran did not 
relate experiencing a recurrence of any specific stressful 
events from his Vietnam service.  During the February 1997 
hospitalization the veteran stated that he was a Vietnam 
veteran but had no problems with post traumatic stress 
disorder.  He also reported that his long history of back 
problems began after he had broken his back during active 
service.  During private outpatient treatment in October 1999 
his treating physician reported there was no evidence that 
the veteran was having flashbacks, nightmares, or any other 
reexperiencing of his wartime period.  In fact, the veteran 
stated that in general Vietnam was a somewhat positive 
experience for him, insofar as it helped develop his 
character.  

The veteran submitted a VA hospitalization report showing he 
had been admitted in September 2000.  The veteran underwent 
group psychology testing during that time.  The examiner 
stated that the test results indicated evidence of a major 
depressive condition with post traumatic stress disorder 
(military related), and mixed personality disorder with 
features of a dependent personality, avoidant personality, as 
well as some borderline personality features.  The examiner 
did not list any specific military stressors.  

The veteran submitted a statement from his parents.  They 
stated that the veteran related to them that he had been shot 
in the left wrist when they met him at the time of his 
discharge.  They state that the wound was wrapped and it was 
approximately one-half inch deep and one centimeter in 
length.  

The veteran submitted a list of stressors in February 2001.  
During his first week in Vietnam he received a radio call 
from four people who had taken one of the trucks.  They 
stated they were being ambushed.  The captain, a lieutenant 
and four others went to help.  The captain and the lieutenant 
were killed (shot in the head).  Then "people started to 
brag that they had shot and killed the captain and the 
lieutenant."  He stated that this was his first week in 
Vietnam and our own killed our own.  

From there his "assignment changed to perimeter patrol where 
[his] first combat took place seeing a fellow soldier-the 
first time [he] ever saw what a gun does to a person."  He 
states that he held the fellow soldier while waiting for help 
but this soldier died.

He states he learned fast to shoot to kill.  He states that 
the "first time [he] shot the enemy [he] went to look at 
what the bullet did to his body."  After seeing the person 
he killed he cried and vomited.  

He states in general that guys who were smoking often caused 
death because of the glow from the tips of the cigarettes.  

He states: "[o]ne of the hardest jobs was the execution of 
the enemy found alive after the exchange of combat fire.  
Looking someone, unarmed in the eye and killing them.  We 
then placed the dead in piles and the MP were notified who 
would contact the North Viet Cong government."  

He states that "one time [he] saw a bus full of South 
Vietnamese people injured and killed when hit by a US 5-ton 
truck."  He states many were children and they tried to 
help.  

He states that in approximately August 1970 he witnessed an 
accident while hauling asphalt.  An oncoming convoy of tanks 
traveling at an excessive speed killed four officers who were 
traveling by jeep and did not see the oncoming convoy.  The 
jeep "was flattened by the first tank coming through.  A 
couple more tanks ran over the jeep and the officers before 
the tank convoy stopped.  All you could see was a lot of 
blood and a few body parts."  They then continued their 
convoy.

One night he was jumped by three black soldiers who took his 
money and one of them stabbed him in the right upper thigh.  
He got to a medical station where he received 40 stitches for 
the wound.  The sutures were removed 8 days later and the 
wound healed completely without complications.  

He states his unit was in Cambodia.  They used napalm bombs 
to clear the area.  About four months prior to his discharge 
he led a convoy into Cambodia.  When they got to the area 
that had been cleared by the bombs they were ambushed.  They 
took cover behind or under their vehicles and tried to hold 
out.  He radioed for the Cobras to assist them.  They were 
almost out of ammunition when the Cobras arrived and saved 
them.  There were many dead and wounded and he felt 
responsible because he was the lead driver and he led them 
into the ambush.  

He states that approximately one month prior to discharge he 
was shot in the left wrist.  He went to find two trucks that 
had not returned as planned.  About five miles from the base 
a shot was fired that went through the driver side door and 
lodged in his wrist.  He found the missing trucks and 
returned to base.  He reported the shot and then went to the 
medical station.  The medic removed the bullet with a 
hemostat and then cleaned and wrapped the wound.  He returned 
each week for cleaning and redressing the wound.  At the time 
of discharge the wound was 75 percent healed.  He never 
received a Purple Heart Medal.  He states that at discharge 
he was placed in a separate room because of the wrist injury.  
"At that time, we were given a chance to 'sign off' on the 
wound or wait until they determined it was OK for us to go 
which could be up to a years time.  I signed off.  I wanted 
to go home."

The veteran sent a request for verification of several of his 
reported stressors to the National Archive and Records 
Administration (NARA) in February 2001.  The evidence 
includes an April 2001 letter from the NARA to the veteran.  
This is a reply to his inquiry regarding his service with the 
Company A, 46th Engineering Battalion.  NARA states that a 
records search of the 18th Military Police Brigade, which had 
jurisdiction over the area in which he was located, for the 
month of August 1970, as well as the 2/34th Armor Battalion 
for that period, failed to show the accident the veteran 
cited in his request letter.  

The evidence includes multiple VA and private medical 
treatment records, which include inpatient and outpatient 
treatment records.  They also include the medical records 
used in the veteran's claim for Social Security 
Administration disability benefits.  

The records from the Social Security Administration show the 
veteran reported having been exposed to toxic chemicals while 
working for General Electric.  He complained of headaches, 
time disorientation, memory loss, anxiety, depression, 
confusion and intellectual dysfunction.  In several 
examination reports dated in 1983 the diagnosis was organic 
brain syndrome.  There was also a later diagnosis of 
dysthymic disorder.  The records also show that the veteran 
sustained a work-related back injury in 1974 or 1976 for 
which he began receiving Social Security Administration 
disability benefits in 1977.  There are multiple examination 
reports that included the veteran's military history and 
post-service history, but the veteran did not report having 
been shot or stabbed during active service.  

The VA medical treatment records dated from 2000 to 2002 show 
that the veteran had been hospitalized on multiple occasions.  
The hospitalization records from September 2000 show a 
diagnosis of major depressive condition with post traumatic 
stress disorder, which the examiner indicated was military 
related, and a mixed personality disorder features of 
avoidant and dependent personality as well as some borderline 
personality features.  During VA hospitalizations in January 
2001 the diagnoses were depression not otherwise specified, 
post traumatic stress disorder, dementia not otherwise 
specified.  VA hospitalization reports dated from April 2001 
to November 2001 included diagnosis of post traumatic stress 
disorder, dependent personality disorder.  In many of these 
reports the veteran related that he could not remember 
anything about his experiences in Vietnam.  In other reports 
he related that he could not remember much but sometimes 
things will pop into his head.  During a group therapy 
session on May 1, 2001 the veteran stated: "'[a]fter all 
these years I am finally going to admit that I never served 
in combat while in Vietnam.'"  

VA outpatient records and inpatient hospitalization reports 
dated from February 2002 to May 2002 included assessments of 
post traumatic stress disorder and post traumatic stress 
disorder with depression.  During a VA outpatient visit on 
April 2, 2002 the veteran reported two stressful events from 
Vietnam that he recalled.  He related details of "an ambush 
in which his friend was wounded and later died" and an 
attack during which "a mortar hit the barracks next to him 
[and] was burned to the ground."  

On May 17, 2002, during a VA hospitalization, the veteran 
related details of two stressful events he experienced in 
Vietnam.  The first dealt with the accident involving the 
military truck and the civilian bus.  He stated that the 
truck could not see through the dust and hit the bus head on.  
At the time he was "about a mile behind the bus."  He then 
stated he was the first to arrive on the scene.  He recalled 
people screaming and moaning as well as the smell of steam 
and gasoline in the air.  He heard a little girl crying and 
he picked off the ground.  At first he thought she was 
wearing a red tee shirt but she was actually covered in 
blood.  He witnessed people lying in the field.  He brought 
the girl to the front of the bus and laid her down after she 
had stopped crying.  He noticed there were others helping the 
people lying in the field.  He then smelled gas and feared 
the bus may catch fire so he began unloading the people from 
the bus.  Initially he had to break the bus door's glass to 
open it because it was stuck.  There was a pile of people in 
the front of the bus that had flown up there from the impact.  
Many were covered in blood because they had struck the 
windshield and other parts of the bus.  He was sure that many 
of these civilians were dead.  He and a Vietnamese male had 
to first unload the dead to get to those who needed help.  
His hands were covered in blood and the smell of the blood 
and sweat sickened him.  He finally got to the injured in the 
bus and unloaded them.  He could not recall how long it took 
or how many dead and injured there were.  

The second event dealt with "Jim" who arrived in Vietnam 
about the same time.  Three weeks later on their first convoy 
one of the trucks near the front of the convoy hit a land 
mine.  The convoy stopped and then there were a few incoming 
rounds but mostly the sound of light machine gun fire.  He 
stated: "[t]his was my first encounter with the enemy" and 
he and the remaining platoon were unsure what to do.  Most 
got out of their trucks and took up positions and started to 
return fire.  "I got out of my truck and pointed my rifle up 
above the enemy and started to fire."  He was convinced that 
he could not shoot anyone and was trying to just scare the 
enemy away.  "After some time when the bullets were whizzing 
past my head and hitting the side of the truck I realized 
that I had to fire at the enemy and shoot to kill.  I did hit 
two of the VC because I saw them fall to the ground."  He 
stated that the firing then suddenly stopped and they waited 
a few minutes before walking around to see what happened.  
"I walked up two trucks to see what Jim had to say about the 
situation.  I got up there and he was laying on the ground.  
He had been hit.  I stood there first and just looked at him 
for what seemed like minutes, but I'm sure it wasn't more 
than a few seconds.  I knelt down by his side and he looked 
at me and said 'Am I going to die?'.  I guess he could see 
the answer in my face."  The veteran states that his friend 
told him he could not stand the pain from the gunshot wound 
to his stomach.  "Jim said he wanted me to get rid of his 
pain for him.  At first I wasn't sure what he wanted me to 
do.  Jim then pointed at my rifle!  I said 'Jim I can't.'  He 
said if I was his friend, I would do it.  I stood up and I 
pointed my rifle at his head.  He smiled at me, I pulled the 
trigger and he was gone."  

The evidence includes a November 2002 response to the RO's 
stressor development request from the Center for Unit Records 
Research (CURR).  The CURR included extracts of Operational 
Reports-Lessons Learned submitted by the 46th Engineer 
Battalion for the time period May 1970 through April 1971.  
It shows that Company A's mission included constructing gun 
pads at Fire Support Base Blue and hauling matting.  Long 
Binh was the main base camp location for Company A.  The 
Operational Reports-Lessons Learned ending on October 30, 
1970 shows Company A did not suffer any battle related or 
non-battle related casualties from August 1970 through 
October 1970.  The CURR stated that the available United 
States Army Casualty data does not list the veteran as having 
been injured.  

The evidence includes a statement from an individual who 
indicates he was a welder with the 46th Engineer division 
from February 1970 through January 1971.  He states that he 
served with the veteran.  He states that in September 1970 he 
and the veteran were in a convoy headed to repair an 
airstrip, "when our lead truck hit a land mine" and the 
driver lost control and crashed into a Vietnamese bus.  He 
states that when the land mine exploded "we came under 
mortar fire and had to request 'close air support.'"  He 
states that after the accident occurred and the firing 
ceased, medics were dropped in by helicopter to assist the 
wounded and infantry brought in to perform ground control 
along with some gunships to secure their position.  "As we 
were not able to repair our lead truck, we were ordered to 
abandon it and return to our home base in Long Binh."  He 
states that this was one of the many times their convoy was 
under fire.  He states that on another occasion (late October 
or early November 1970) he and the veteran were fired upon 
while performing perimeter guard duty.  He also states that 
they were engaged in fire fights on several other occasions.  

The evidence includes an August 2004 statement from a VA 
clinical social worker in support of the veteran's claim for 
post traumatic stress disorder.  She states that the veteran 
has a current diagnosis of post traumatic stress disorder, 
which is the result of the traumatic events he experienced in 
Vietnam.  She provides reasons for the veteran's inability to 
remember details of his experiences and his one-time denial 
of having served in combat.  She states that the letter from 
the fellow comrade corroborates two of the traumas claimed by 
the veteran.  A VA staff psychiatrist also signed the 
statement.  

At the personal hearing the veteran testified that the first 
time that he was on a convoy assignment they were ambushed 
"and the guy that we went over there about the same time I 
did got killed...His name was Jim.  That's all I can 
remember."  Transcript, p. 8 (Aug. 2004).  He testified 
that, during the ensuing fire fight, he shot his weapon above 
the enemy because he felt he could not kill anybody and he 
feels responsible for Jim's death because he did not shoot at 
the enemy."  Tr., p. 11.  He testified that the next event 
occurred during a convoy when an enemy mortar shell caused 
one of the drivers to swerve and collide head on with a 
civilian bus and he was the first on the scene.  Tr., p. 14.  
He testified that there was probably two or three additional 
artillery fired but he could not recall any gunfire.  Tr., p. 
14.  He testified that they called for support but he could 
not remember any specific details because he was trying to 
help the civilians.  Tr., p. 15.  He testified that he also 
performed patrol duty while on base but did not relate any 
specific stressful events.  Tr., p. 16.  He testified that he 
was shot when they were in Cambodia or right on the border.  
Tr., p. 17.  He testified that they were missing a few trucks 
that were no patrol and he drove his jeep to find them and 
this is when he was shot.  Tr., p. 17.  The veteran testified 
that he received medical treatment for the wound but has no 
recollection of the treatment or returning to Long Binh; he 
just woke up and there was a bandage on his wrist and a cast.  
Tr., pp. 17-19.  



General Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  


Specific PTSD

Eligibility for service connection of a PTSD claim requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2004) (emphasis added); see 
38 U.S.C.A. § 1154(b) (West 2002); see also Cohen v. Brown, 
10 Vet. App. at 138; Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

"Engaged in combat" requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  

This definition does not apply to veterans who served in a 
general "combat area" or "combat zone", but did not 
themselves engage in combat with the enemy.  VAOPGCPREC 12-
99.  

The issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy must be 
resolved on a case-by-case basis based on the facts of each 
case.  Any evidence which is probative of the issue of 
whether a veteran engaged in combat may be used by a veteran 
to support a veteran's assertion that he was engaged in 
combat.  

The benefit of the doubt rule applies to determinations of 
whether a veteran engaged in combat with the enemy.  If there 
is a balance of positive and negative evidence, the issue 
must then be resolved in the veteran's favor.  VAOPGCPREC 12-
99; see 38 U.S.C.A. § 1154(b) (West 1991); Gaines v. West, 
11 Vet. App. 353, 359 (1998).  

Where the claimed stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence which corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); see Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
Zarycki, supra.  

The requisite additional evidence needed for corroboration 
may be obtained from sources other than the veteran's service 
medical records.  Moreau, supra; see also Patton v. West, 
12 Vet. App. 272, 277 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


The Board reiterates the basic three requirements for 
prevailing on a claim for service connection of PTSD: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

After a careful review of the evidence of record, the 
probative evidence establishes that the veteran did not 
engage in combat with the enemy, he has submitted no credible 
supporting evidence of an in-service stressor, and he does 
not have a diagnosis of PTSD that is based on a verified 
event of active service.  Therefore, the requirements for 
service connection of PTSD have not been met.  Id.  


Diagnosis of PTSD

The Board notes that the veteran has been diagnosed with PTSD 
as well as several other psychiatric disabilities on multiple 
occasions.  

The private medical treatment records dated from 1973 to 
1999, which include inpatient and outpatient treatment 
records, and the VA hospitalization records dated to June 
2000 do not show a diagnosis of post traumatic stress 
disorder.  They show a diagnosis of severe bipolar disorder 
with psychosis in February 1997.  They also include a 
diagnosis of major depression.  

Based on the testing performed during the veteran's September 
2000 VA hospitalization, the examiner stated that the test 
results indicated evidence of a major depressive condition 
with post traumatic stress disorder (military related), and 
mixed personality disorder with features of a dependent 
personality, avoidant personality, as well as some borderline 
personality features.  Although the examiner did not list any 
specific military stressors to account for the diagnosis of 
post traumatic stress disorder, the examiner does indicate 
that the diagnosis is military related.  

The records from the Social Security Administration include 
several examination reports dated in 1983, which contain a 
diagnosis of organic brain syndrome.  There was also a later 
diagnosis of dysthymic disorder.  

The VA medical treatment records dated from 2000 to 2002, 
which include multiple hospitalization reports, include 
diagnoses of major depressive condition with post traumatic 
stress disorder, mixed personality disorder features of 
avoidant and dependent personality as well as some borderline 
personality features, depression not otherwise specified, 
post traumatic stress disorder, dementia not otherwise 
specified and dependent personality disorder.  In the 
September 2000 hospital records the examiner indicated that 
the veteran's major depressive condition with post traumatic 
stress disorder was military related.  

Finally, the August 2004 statement from the VA clinical 
social worker states that the veteran has a current diagnosis 
of post traumatic stress disorder, which is the result of the 
traumatic events he experienced in Vietnam.  

Clearly, the veteran has satisfied the first element for 
service connection because he has a diagnosis of post 
traumatic stress disorder.  Although many of the examiners 
that have diagnosed post traumatic stress disorder have not 
specifically linked it to any of the claimed stressful events 
alleged to have occurred during active service, several have 
stated it is military related.  In addition, the VA clinical 
social worker in August 2004 diagnosed post traumatic stress 
disorder as having been the result of at least two of the 
claimed stressors.  

However, even if the diagnosis of post traumatic stress 
disorder is accepted, the veteran's claim would still be 
denied because he has failed to satisfy one of the other 
requirements of 38 C.F.R. § 3.304(f); namely, submitting 
credible supporting evidence that his claimed stressors 
occurred.  As will be discussed below, his stressor account 
is not supported by credible supporting evidence, and is 
itself without credibility.  Therefore, the diagnosis of PTSD 
is based upon histories provided by the veteran and a witness 
that is inconsistent and to a large degree in conflict with 
other statements of the veteran regarding his experiences in 
Vietnam.  The Board is not bound to accept medical opinions 
which are based on a history supplied by the veteran where 
that history is unsupported or based on inaccurate factual 
premises.  See Black v. Brown, 5 Vet. App. 177 (1993); Swann 
v. Brown, 5 Vet. App. 229 (1993).  Therefore, his claim of 
service connection for post traumatic stress disorder must be 
denied.  

Just because a physician or other health professional 
accepted the veteran's description of his active service 
experiences as credible and diagnosed the veteran as 
suffering from post traumatic stress disorder, does not mean 
the Board is required to grant service connection for post 
traumatic stress disorder.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

The Board is not required to accept a veteran's 
uncorroborated account of his active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993); Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).  Under the 
controlling regulation, there must be credible supporting 
evidence that the claimed service stressor actually occurred 
if the veteran was not engaged in combat.  38 C.F.R. 
3.304(f).  

The existence of an event alleged as a stressor that results 
in post traumatic stress disorder, though not the adequacy of 
the alleged event to cause post traumatic stress disorder, is 
an adjudicative, not a medical determination.  See Zarycki v. 
Brown, 6 Vet. App. 91 (1993).  

Therefore, under this framework, the Board must first make an 
explicit determination as to whether the veteran engaged in 
combat with the enemy.  


Combat

The veteran's service records establish that he served in 
Vietnam from approximately February 6, 1970 to March 13, 
1971.  The veteran's service personnel records do not support 
his general claim that he engaged in combat with the enemy 
during service in Vietnam.  His awards and commendations 
include the Vietnam Service Medal and the Vietnam Campaign 
Medal.  There are no combat awards or decorations reported.  
Despite his contention that he was to be awarded The Purple 
Heart Medal for a gunshot wound to the left wrist, his 
records simply do not support his claim.  The veteran has not 
alleged that he has ever attempted to obtain such a combat 
decoration from the appropriate military department.  His 
military occupational specialty was reported as heavy truck 
driver.  It shows that his last duty assignment in Vietnam 
was with Company A, 46th Engineering Battalion.  The evidence 
from the CURR for the 46th Engineer Battalion for the time 
period May 1970 through April 1971 shows that Company A's 
mission included constructing gun pads at Fire Support Base 
Blue and hauling matting.  Long Binh was the main base camp 
location for Company A.  The Operational Reports-Lessons 
Learned ending on October 30, 1970 shows Company A did not 
suffer any battle related or non-battle related casualties 
from August 1970 through October 1970.  The CURR also stated 
that the available United States Army Casualty data does not 
list the veteran as having been injured.  The above evidence 
weighs against the veteran's allegations that he was engaged 
in combat with the enemy on multiple occasions while in 
Vietnam.  

The Board finds that such evidence alone is not sufficient to 
establish that the veteran engaged in combat with the enemy.  
At most, it establishes that he may have been present in a 
combat zone or area.  However, this is not sufficient to 
establish that the veteran himself engaged in combat with the 
enemy.  VAOPGCPREC 12-99.  Furthermore, his own bare 
assertions that he "engaged in combat with the enemy" are 
not sufficient, by themselves, to establish this fact.  See 
Zarycki, 6 Vet. App. at 98.

More importantly, during a group therapy session on May 1, 
2001 the veteran stated: "'[a]fter all these years I am 
finally going to admit that I never served in combat while in 
Vietnam.'"  At his personal hearing the veteran explained 
that he was not telling the truth when he made that 
statement.  In fact, he testified that he told the examiner 
that he never served in Vietnam, which supports the fact that 
he was only intending to deny that his experiences in Vietnam 
ever occurred.  Tr., pp. 28-29.  This is simply inaccurate.  
The veteran never denied serving in Vietnam.  He stated that 
he never served in combat while in Vietnam.  His later 
testimony is self-serving and is another indication in the 
evidence of record that his claimed combat experiences in 
Vietnam are not credible.  The Board also notes that the 
explanation provided in the August 2004 statement is based on 
the same premise, i.e., that he attempted to disassociate 
himself from the horrors of war by denying he had ever been 
there.  He did not deny the fact that he served in Vietnam.  
He admitted the fact that he never served in combat while in 
Vietnam.  

The only other evidence, which would lend support to the 
veteran's allegations that he engaged in combat with the 
enemy, is the statement from his former comrade.  This 
statement pertains to the alleged bus accident and subsequent 
encounters with the enemy during perimeter guard duty.  As 
will be addressed below, the specific facts related by this 
individual and the veteran's own statements are not 
consistent and are not credible evidence that they 
participated in combat with the enemy.  The affidavit from 
his parents also does not corroborate his claim that he had 
been shot in the wrist by the enemy.  The statements by the 
veteran's parents and his service comrade fail to demonstrate 
that the veteran engaged in combat with the enemy, especially 
in light of the report from CURR and other service reports of 
record.

There is no other evidence, which would lend support to the 
veteran's claim that he engaged in combat.  He has not 
received any awards or citations that would be indicative of 
combat.  See M21-1, Part III, para. 5.14a.  In light of the 
above, the Board finds that the veteran did not engage in 
combat with the enemy.  See VAOPGCPREC 12-99, Zarycki, supra.  


Reported Stressors

As it has been determined that the veteran did not engage in 
combat with the enemy, it must be next determined whether 
there is credible supporting evidence that the claimed in-
service combat and non-combat stressors occurred.  See 
38 C.F.R. § 3.304(f).  

Notwithstanding any of the above discussion of how an event 
alleged as a stressor can be verified, the Board finds this 
case ultimately turns upon credibility.  

Credibility is an adjudicative, not a medical determination.  
In addressing how credibility is to be assessed, in Caluza v. 
Brown, 7 Vet. App. 498, 510-511 (1995), the CAVC addressed 
what the term satisfactory lay or other evidence meant as 
employed in 38 U.S.C.A. 1154(b) and held that satisfactory 
evidence equaled credible evidence.  

While the provisions of 38 U.S.C.A. 1154(b) are not for 
application here, the CAVC's discussion of the limits on the 
type of evidence that can be used to evaluate the credibility 
of evidence under a preponderance standard, rather than the 
clear and convincing evidence standard is instructive.  The 
CAVC stated that credibility can be impeached generally by a 
showing of interest, bias, inconsistent statements or, to a 
certain extent, bad character.  For oral testimony, the 
demeanor of the witness, the facial plausibility of the 
testimony, and the consistency of the witness testimony and 
affidavits are all for consideration.  For documentary 
evidence, a VA adjudicator may properly consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the veteran.  Id.  

The United States Court of Appeals for the Federal Circuit 
held that the Board has the authority to discount the weight 
and probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence.  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); see also Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 
2000); Owens v. Brown, 7 Vet. App. 429, 433 (1995); Guimond 
v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993); Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the veteran's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted).  

After a careful review of the evidence, the Board finds that 
the veteran has not provided credible evidence in support of 
his alleged stressors.  Furthermore, his alleged combat and 
non-combat stressors are vague and inconsistent to such an 
extent as to be without any credibility in and of themselves.  

At the time he filed his initial stressor statement in 
February 2001, he described one event as an accident during 
which he saw a bus full of South Vietnamese people injured 
and killed when hit by a US 5-ton truck.  In many of the 
subsequent treatment reports the veteran related that he 
could not remember anything about his experiences in Vietnam.  
In other reports he related that he could not remember much 
but sometimes things will pop into his head.  However, later 
during a May 2002 VA hospitalization, the veteran related 
explicit details regarding the accident involving the 
military truck and the civilian bus.  He stated that the 
truck could not see through the dust and hit the bus head on.  
At the time he was "about a mile behind the bus."  He then 
stated he was the first to arrive on the scene.  He recalled 
people screaming and moaning as well as the smell of steam 
and gasoline in the air.  He heard a little girl crying and 
he picked off the ground.  At first he thought she was 
wearing a red tee shirt but she was actually covered in 
blood.  He witnessed people lying in the field.  He brought 
the girl to the front of the bus and laid her down after she 
had stopped crying.  He noticed there were others helping the 
people lying in the field.  He then smelled gas and feared 
the bus may catch fire so he began unloading the people from 
the bus.  Initially he had to break the bus door's glass to 
open it because it was stuck.  There was a pile of people in 
the front of the bus that had flown up there from the impact.  
Many were covered in blood because they had struck the 
windshield and other parts of the bus.  He was sure that many 
of these civilians were dead.  He and a Vietnamese male had 
to first unload the dead to get to those who needed help.  
His hands were covered in blood and the smell of the blood 
and sweat sickened him.  He finally got to the injured in the 
bus and unloaded them.  Both his initial report of this 
stressor, his subsequent inability to recall details of any 
stressful events in Vietnam, and his later recount of 
specific detailed events regarding this stressor call into 
question the credibility of the claimed event.  

Moreover, the statement from the individual who served as a 
welder with the 46th Engineer division also differs 
significantly from the veteran's account of the event.  The 
veteran states that the accident occurred because of 
visibility trouble from the dust in the road.  His comrade 
stated that in September 1970 he and the veteran were in a 
convoy headed to repair an airstrip, "when our lead truck 
hit a land mine" and the driver lost control and crashed 
into a Vietnamese bus.  The veteran does not contend this.  
His comrade also states that when the land mine exploded "we 
came under mortar fire and had to request 'close air 
support.'"  He states that after the accident occurred and 
the firing ceased, medics were dropped in by helicopter to 
assist the wounded and infantry brought in to perform ground 
control along with some gunships to secure their position.  
"As we were not able to repair our lead truck, we were 
ordered to abandon it and return to our home base in Long 
Binh."  Nowhere has the veteran described the event having 
occurred with these details.  

In addition, the veteran describes this event entirely 
different in another statement.  He states that in 
approximately August 1970 he witnessed an accident while 
hauling asphalt.  An oncoming convoy of tanks traveling at an 
excessive speed killed four officers who were traveling by 
jeep and did not see the oncoming convoy.  The jeep "was 
flattened by the first tank coming through.  A couple more 
tanks ran over the jeep and the officers before the tank 
convoy stopped.  All you could see was a lot of blood and a 
few body parts."  They then continued their convoy.  There 
is absolutely no support in the record to corroborate such an 
event.  

Finally, there is the April 2001 reply letter from the NARA 
to the veteran regarding his service with the Company A, 46th 
Engineering Battalion.  NARA states that a records search of 
the 18th Military Police Brigade, which had jurisdiction over 
the area in which he was located, for the month of August 
1970, as well as the 2/34th Armor Battalion for that period, 
failed to show the accident the veteran cited in his request 
letter.  

The other main stressor reported by the veteran deals with a 
friend (Jim) who had been killed in an ambush on there convoy 
three weeks after his arrival in Vietnam.  It should be 
remembered that he has contended that this was the first 
combat event that he had experienced.  During a VA outpatient 
visit on April 2, 2002 the veteran related details of "an 
ambush in which his friend was wounded and later died."  In 
a prior statement he expressed guilt and remorse for his 
friend's death because he did not shoot directly at the enemy 
but only in the air to scare them away.  In another statement 
he recalled "I got out of my truck and pointed my rifle up 
above the enemy and started to fire."  He was convinced that 
he could not shoot anyone and was trying to just scare the 
enemy away.  "After some time when the bullets were whizzing 
past my head and hitting the side of the truck I realized 
that I had to fire at the enemy and shoot to kill.  I did hit 
two of the VC because I saw them fall to the ground."  Later 
in the same statement he recalled that "I walked up two 
trucks to see what Jim had to say about the situation.  I got 
up there and he was laying on the ground.  He had been hit.  
I stood there first and just looked at him for what seemed 
like minutes, but I'm sure it wasn't more than a few seconds.  
I knelt down by his side and he looked at me and said 'Am I 
going to die?'  I guess he could see the answer in my face."  
The veteran states that his friend told him he could not 
stand the pain from the gunshot wound to his stomach.  "Jim 
said he wanted me to get rid of his pain for him.  At first I 
wasn't sure what he wanted me to do.  Jim then pointed at my 
rifle!  I said 'Jim I can't.'  He said if I was his friend, I 
would do it.  I stood up and I pointed my rifle at his head.  
He smiled at me, I pulled the trigger and he was gone."  
This is inconsistent with his friend later dying from his 
wounds and the later statement that the veteran actually 
committed murder.  

The Board also notes that the timing of this event differs 
considerably with other claimed stressor statements.  For 
example, in his February 2001 stressor statement he alleged 
that during his first week in Vietnam he received a radio 
call from four people who had taken one of the trucks.  They 
stated they were being ambushed.  The captain, a lieutenant 
and four others went to help.  The captain and the lieutenant 
were killed (shot in the head).  Then "people started to 
brag that they had shot and killed the captain and the 
lieutenant."  He stated that this was his first week in 
Vietnam and our own killed our own.  He then states that from 
there his "assignment changed to perimeter patrol where 
[his] first combat took place seeing a fellow soldier-the 
first time [he] ever saw what a gun does to a person."  He 
states that he held the fellow soldier while waiting for help 
but this soldier died.  This is inconsistent with the first 
combat event where his friend "Jim" was killed.  

His other statements also differ in terms of the timing of 
the alleged events and they are totally unsupported by the 
evidence of record.  He states he learned fast to shoot to 
kill.  He states that the "first time [he] shot the enemy 
[he] went to look at what the bullet did to his body."  
After seeing the person he killed he cried and vomited.  He 
also states: "[o]ne of the hardest jobs was the execution of 
the enemy found alive after the exchange of combat fire.  
Looking someone, unarmed in the eye and killing them.  We 
then placed the dead in piles and the MP were notified who 
would contact the North Viet Cong government."  

There is also the statement that one night he was jumped by 
three black soldiers who took his money and one of them 
stabbed him in the right upper thigh.  He got to a medical 
station where he received 40 stitches for the wound.  The 
sutures were removed 8 days later and the wound healed 
completely without complications.  His service medical 
records are completely devoid of any evidence that he was 
treated for a stab wound to the thigh.  

He states his unit was in Cambodia.  They used napalm bombs 
to clear the area.  About four months prior to his discharge 
he led a convoy into Cambodia.  When they got to the area 
that had been cleared by the bombs they were ambushed.  They 
took cover behind or under their vehicles and tried to hold 
out.  He radioed for the Cobras to assist them.  They were 
almost out of ammunition when the Cobras arrived and saved 
them.  There were many dead and wounded and he felt 
responsible because he was the lead driver and he led them 
into the ambush.  Again, there is no credible evidence 
supporting this allegation.  

Finally, there is his allegation that approximately one month 
prior to discharge he was shot in the left wrist.  He went to 
find two trucks that had not returned as planned.  In one 
statement he alleges the event occurred about five miles from 
the base (Long Binh) a shot was fired that went through the 
driver side door and lodged in his wrist.  He found the 
missing trucks and returned to base.  He reported the shot 
and then went to the medical station.  The medic removed the 
bullet with a hemostat and then cleaned and wrapped the 
wound.  He returned each week for cleaning and redressing the 
wound.  However, in other statements he claims this event 
occurred on the Cambodia border and that he never recalled 
receiving treatment but simply woke up at his main base and 
he had been treated and he did not return for further 
treatment.  This is both inconsistent and entirely 
unsupported by his service medical records.  Nor is there any 
evidentiary support for his allegation.  

As the above analysis illustrates, the veteran's stressor 
accounts are too vague and inconsistent to be of any 
probative value or credibility.  The same can be said for the 
statement submitted by his comrade.  Because of the vagueness 
and inconsistency of the accounts relating to these alleged 
stressors, the lack of any credible supporting evidence for 
such accounts, the Board finds that the alleged stressors are 
entitled to no credibility.  

Furthermore, the Board determines that the lack of specific 
detail and inconsistencies in the veteran's accounts, coupled 
with contradictory service-related evidence, demonstrates 
that his accounts lack credibility as to his evidentiary 
assertions made in the context of the claim for service 
connection for PTSD.  That is, there is no corroboration of 
the stressors by any other credible source and the veteran's 
accounts of the events are lacking in the necessary detail 
and consistency to enable VA to attempt to confirm the events 
beyond what verification has already been performed.  

Accordingly, while the Board has reviewed, in detail, the 
medical evidence of record, including, most importantly, the 
medical opinions diagnosing PTSD, the Board must find that 
these medical diagnoses carry no probative value because the 
veteran's accounts of his alleged stressors are not supported 
by credible evidence.  The objective evidence, including 
service reports and the report from CURR, fails to 
corroborate the veteran's service stressors.

In the absence of a verified stressor, the Board concludes 
that the preponderance of the evidence is against the claim 
for service connection for PTSD.  Although the veteran is 
entitled to the benefit of the doubt when the evidence 
supporting a grant of his claim and the evidence supporting a 
denial of the claim are in an approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the overwhelming preponderance of the evidence is against the 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).  


ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



